Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 21, 2021.




                                       In The

                       Fourteenth Court of Appeals

                                 NO. 14-21-00500-CR
                                 NO. 14-21-00501-CR



                   IN RE BRANDON RAY MORGAN, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              338th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1419351 & 1354996

                         MEMORANDUM OPINION

      On September 3, 2021, relator Brandon Ray Morgan filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Ramona
Franklin, presiding judge of the 338th District Court of Harris County, to rule on his
pending motions.
      To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494‒95 (Tex. Crim. App. 2017). A trial court has a
ministerial duty to consider and rule on motions properly filed and pending before
it, and mandamus may issue to compel the trial court to act. In re Henry, 525 S.W.3d
381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding). A relator must
establish that the trial court (1) had a legal duty to rule on the motion; (2) was asked
to rule on the motion; and (3) failed or refused to rule on the motion within a
reasonable time. Id.

      As the party seeking relief, relator has the burden of providing this court with
a sufficient record to establish his right to mandamus relief. See In re Ramos, 598
S.W.3d 472, 473 (Tex. App.―Houston [14th Dist.] 2020, orig. proceeding). In a
criminal mandamus proceeding, a relator must provide the appellate court with either
a file stamped copy of the motion or other proof that the motion is, in fact, filed and
pending in the trial court. In re Gomez, 602 S.W.3d 71, 74 (Tex. App.―Houston
[14th Dist.] 2020, orig. proceeding); In re Flanigan, 578 S.W.3d 634, 626 (Tex.
App.―Houston [14th Dist.] 2019, orig. proceeding); Henry, 525 S.W.3d at 382.
Relator has not provided any copies of motions on which he seeks to compel the trial
court to rule, file-stamped or otherwise. Therefore, relator has not demonstrated that
his motions are in fact pending in the trial court.

      Even if relator showed that his application is properly pending in the trial court
and the trial court was made aware of it, relator has not shown that it has been
pending for an unreasonable period of time. Relator attaches copies of a document
                                           2
sent to the trial court on August 16, 2021, and the petition in this court is dated
August 31, 2021. We cannot say that unreasonable period of time had lapsed under
the circumstances. In re Z.Q., No. 14-21-00044-CV, 2021 WL 786858, at*2 (Tex.
App.―Houston [14th Dist.] Mar. 2, 2021, orig. proceeding) (mem. op.).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3